352 F.2d 88
UNITED STATES of America, Appellee,v.Charles Gregory CANNON, Defendant-Appellant.
No. 27.
No. 28.
Docket 28615.
Docket 28616.
United States Court of Appeals Second Circuit.
Submitted September 20, 1965.
Decided October 20, 1965.

Charles Gregory Cannon, pro se.
Arnold Hoffman, New York City, amicus curiae for appellant.
Max Wild and James M. Brachman, Asst. U. S. Attys. (Robert M. Morgenthau, U. S. Atty. for Southern Dist. of New York, New York City, on the brief), for appellee.
Before MOORE, SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
Appellant Charles Gregory Cannon appeals from an order denying his motion pursuant to 28 U.S.C. § 2255 to vacate the sentence imposed upon him as a result of his plea of guilty in April 1960. The ground relied upon by appellant is that he was not mentally competent to stand trial at the time of his plea. (See 18 U.S.C. § 4244.)


2
This court in a previous decision (310 F.2d 841) directed that a hearing be conducted as to this vital question. Thereafter, Judge Metzner held a hearing in which he gave appellant and his competent and resourceful counsel every opportunity to develop the facts relevant to the inquiry. The detailed opinion of Judge Metzner reveals the painstaking care exercised by the court to safeguard appellant's rights and to develop and weigh all the facts.


3
On this appeal, appellant pro se has filed a brief and court-appointed counsel has submitted a brief amicus curiae. The arguments on the facts and the law have been well presented.


4
The order denying appellant's motion is affirmed on the opinion of Judge Metzner.


5
The thanks of this court are extended to Arnold Hoffman, Esq., for the able services rendered to appellant at the behest of the court.